 1                                                      THE HONORABLE RICHARD A. JONES
                                                    THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                             WESTERN DISTRICT OF WASHINGTON

 9                                             AT SEATTLE

10 B.F. and A.A., minors, by and through their           Case No.: 2:19-cv-910-RAJ-MLP
   guardian Joey Fields, et al.
11                                                       DEFENDANTS’ ORDER GRANTING
                     Plaintiffs,                         AMAZON’S UNOPPOSED MOTION FOR
12                                                       LEAVE TO FILE AN OVER-LENGTH
          v.                                             BRIEF IN SUPPORT OF MOTION TO
13                                                       DISMISS
14 AMAZON.COM, INC., a Delaware                          NOTED ON MOTION CALENDAR:
   corporation, and A2Z DEVELOPMENT
15 CENTER, INC., a Delaware corporation,                 JANUARY 7, 2020
16                      Defendants.

17

18

19          THIS MATTER has come before the Court, pursuant to Local Rule 7(f), on Defendants
20 Amazon.com, Inc. and A2Z Development Center, Inc. (collectively, “Amazon”) requesting that

21 the Court grant leave to file a Motion to Dismiss Plaintiffs’ Second Amended Complaint (“SAC”)

22 (Dkt. 102) in excess of the twenty-four page limit under Local Rule 7.

23          Having reviewed Defendants’ Motion, and finding good cause, the Court hereby rules as
24 follows:

25          Defendants’ Motion for Leave to File Over-Length Brief is hereby GRANTED.
26 Defendants are granted leave to file an opening brief with an additional four (4) pages, for a total

27 of twenty-eight (28) pages, and a reply brief with an additional two (2) pages, for a total of fourteen

28 (14) pages. Plaintiffs are permitted to file an opposition with an additional four (4) pages, for a
   ORDER GRANTING DEFENDANTS’                      -1-                       FENWICK & WEST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     MOTION TO FILE OVER-LENGTH BRIEF                                            SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
 1 total of twenty-eight (28) pages.

 2

 3          DATED this 8th day of January, 2020.

 4

 5
                                                         A
 6                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
 7

 8

 9
     Presented by:
10
     FENWICK & WEST LLP
11
   By: s/ Jeffrey A. Ware
12    Jeffrey A. Ware, WSBA No. 43779
      1191 Second Avenue, 10th Floor
13    Seattle, WA 98101
      Telephone: 206.389.4510
14    Facsimile: 206.389.4511
      Email: jware@fenwick.com
15
      Laurence F. Pulgram (admitted pro hac vice)
16    Tyler  G. Newby (admitted pro hac vice)
      Molly R. Melcher (admitted pro hac vice)
17    Armen N. Nercessian (admitted pro hac vice)
      Avery L. Brown (admitted pro hac vice)
18    Mary M. Griffin (admitted pro hac vice)
      FENWICK & WEST LLP
19    555 California Street, 12th Floor
      San Francisco, CA 94104
20    Telephone: 415.875.2300
      Facsimile: 415. 281.1350
21    Email: lpulgram@fenwick.com
      tnewby@fenwick.com
22    mmelcher@fenwick.com
      anercessian@fenwick.com
23    avery.brown@fenwick.com
      mgriffin@fenwick.com
24
      Attorneys for Defendants
25    AMAZON.COM, INC. and
      A2Z DEVELOPMENT CENTER, INC.
26

27

28 PROPOSED] ORDER GRANTING                        -2-                       FENWICK & WEST LLP
                                                                            1191 SECOND AVENUE, 10TH FLOOR
     DEFENDANTS’ MOTION TO FILE OVER-                                         SEATTLE, WASHINGTON 98101
     LENGTH BRIEF
     CASE NO.: 2:19-CV-910-RAJ-MLP
